F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          DEC 23 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ELIZABETH C. EMARTHLE,

                Plaintiff-Appellant,

    v.                                                    No. 98-5068
                                                     (D.C. No. 97-CV-37-J)
    KENNETH S. APFEL, Commissioner,                       (N.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before PORFILIO , BALDOCK , and HENRY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Elizabeth Emarthle appeals from the district court’s order

affirming the Commissioner’s decision denying her application for supplemental

security income. Plaintiff filed a claim for supplemental security income    in

September 1994, alleging disability due to high blood pressure, borderline

diabetes, depression and anxiety. 1

      The administrative law judge (ALJ) analyzed plaintiff’s claim under the

five-part sequential evaluation process. See Williams v. Bowen, 844 F.2d 748,

750-52 (10th Cir. 1988) (discussing five steps). The ALJ held an administrative

hearing at which a medical consultant and a vocational expert (VE) testified.

Following the hearing, the ALJ determined that plaintiff’s depression and

generalized anxiety disorder constituted a “severe impairment” but did not, either

singly or in combination with other impairments meet or equal any listed

impairment. See 20 C.F.R. pt. 404, subpt. P, app. 1. At step four, the ALJ

determined that plaintiff had no “past relevant work” as defined in 20 C.F.R.

§§ 416.965 and 416.972. The ALJ finally concluded, at step five, that,

considering the type of work plaintiff was functionally capable of performing in

combination with her age, education and work experience, she could be expected



1
       A previous agency determination finding plaintiff not disabled was not
pursued on appeal. The ALJ determined that no reason existed to reopen the
earlier application and that the earlier denial was res judicata as to the issue of
disability before December 6, 1993.    Plaintiff does not contest this determination.

                                           -2-
to make a vocational adjustment to work that exists in significant numbers in the

regional and national economy.

       On appeal, plaintiff argues that the ALJ erred (1) in finding that plaintiff

could perform work at all exertional levels; (2) in ignoring a March 1995

assessment of plaintiff’s mental condition; (3) in relying upon the absence of

evidence to support his findings; and (4)   in relying on vocational expert testimony

elicited by an incomplete hypothetical question. In a detailed and thoughtful

opinion, the magistrate judge addressed plaintiff’s issues, rejected her arguments,

and affirmed the decision of the Commissioner. We have reviewed the record as

a whole to determine whether the Commissioner’s findings are supported by

substantial evidence and whether he applied the correct legal standards. See

Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir.

1994). We exercise jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291,

and we affirm.

       As to the first claim of error, the VE listed numerous jobs plaintiff could

perform having only light and sedentary exertional demands. Thus, we agree with

the magistrate judge that, assuming for the sake of argument that the ALJ made an

erroneous finding that plaintiff could perform work with medium exertional

demands, substantial evidence still supports the ALJ’s conclusion that plaintiff

could perform a significant number of jobs in the sedentary and light categories.


                                            -3-
       Plaintiff next claims the ALJ erroneously discounted, without discussion,

the global assessment of functioning (GAF)      2
                                                    done by psychiatrists in March 1995

when she went to a hospital claiming she wanted to kill herself and was put under

court-ordered hospitalization. Although the ALJ did not expressly discuss the

March 1995 GAF scores in his final written decision, it is clear that he considered

and evaluated these assessments. At the administrative hearing, the ALJ

questioned the medical consultant about the difference between plaintiff’s low

GAF scores in March 1995 compared to her other assessments showing

significantly higher GAF scores. The medical consultant testified he discounted

plaintiff’s low March 1995 GAF scores because plaintiff was acutely intoxicated

at the time and the assessments were not done by board certified psychiatrists.

The ALJ indicated in his written decision that he had examined the entire record.

Because it is clear from the record that the ALJ considered the March 1995 GAF

scores, we find no error.   See Clifton v. Chater , 79 F.3d 1007, 1009-10 (10th Cir.




2
      A GAF score is a subjective determination which represents “the clinician’s
judgment of the individual’s overall level of functioning.” American Psychiatric
Assoc., Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), (4th
ed. 1994), p. 30. The GAF score is taken from the GAF scale which “is to be
rated with respect only to psychological, social, and occupational functioning.”
Id. The GAF Scale ranges from 100 (superior functioning) to 1 (persistent danger
of severely hurting self or others, persistent inability to maintain minimal
personal hygiene, or serious suicidal act with clear expectation of death).  Id. at
32.

                                          -4-
1996) (requiring ALJ to consider, but not specifically discuss, each piece of

evidence).

      Contrary to plaintiff’s next assertion, this is not a case in which the ALJ

relied on “the absence of evidence” to make his determination as to plaintiff’s

residual functional capacity (RFC).   See Thompson v. Sullivan , 987 F.2d 1482,

1491 (10th Cir. 1993). Plaintiff testified that she could lift thirty pounds, that she

spends three hours a day walking and she does her own housework and laundry.

Moreover, the record contains numerous RFC and Psychiatric Review Technique

(PRT) assessments, as fully detailed in the magistrate judge’s order. Therefore,

the record demonstrates that ample evidence supports the ALJ’s assessment of

plaintiff’s RFC.

      Finally, plaintiff claims that the ALJ failed to include all of plaintiff’s

limitations in his hypothetical question posed to the VE. The only allegation that

plaintiff raised under the rubric of this argument before the magistrate judge was

that the ALJ erred in failing to include plaintiff’s March GAF scores in his

hypothetical question. We have already concluded that the ALJ did consider all

of the medical evidence, and our review of the record indicates that the ALJ’s

questions to the VE included the limitations that he found were supported by the

record. Accordingly, the testimony of the VE provided substantial evidence of

a significant number of jobs in the national economy that claimant could perform.


                                          -5-
See Decker v. Chater , 86 F.3d 953, 955 (10th Cir. 1996) (hypothetical questions

need only reflect impairments and limitations borne out by the evidentiary

record). On appeal, plaintiff expands upon her general claim that the hypothetical

question did not include all of her limitations, arguing for the first time that the

hypothetical failed to include the limitations listed in the PRT form. Because our

scope of review is limited to those arguments properly preserved and presented in

the district court, this argument, raised for the first time on appeal, is deemed

waived. See Crow v. Shalala , 40 F.3d 323, 324 (10th Cir. 1994) (“Absent

compelling reasons, we do not consider arguments that were not presented to the

district court.”).

       The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED for substantially the same reasons stated in the order

of the magistrate judge.



                                                      Entered for the Court



                                                      Bobby R. Baldock
                                                      Circuit Judge




                                          -6-